  Case 21-10278       Doc 37     Filed 05/19/21 Entered 05/19/21 18:58:50            Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

__________________________________________
In Re:                                     )
                                           )
CRIMSONBIKES, LLC                          )
                                           )                 Chapter 7
            Involuntary Debtor             )                 Case No. 21-10278(JEB)
_________________________________________ )

 MOTION OF ALLEGED DEBTOR TO CONVERT INVOLUNTARY CHAPTER 7 TO
                          CHAPTER 11

To the Honorable Janet E. Bostwick, Bankruptcy Judge:

        NOW comes the Alleged Debtor in the above captioned case and moves this Court,

pursuant to 11 U.S.C. sec. 706(a), to convert this case to a case under Chapter 11 and in support

thereof, the Alleged Debtor states the following:


        1.     An involuntary petition under Chapter 7 was filed against the Alleged Debtor on

March 3, 2021.


        2.     The Alleged Debtor filed a Motion to Dismiss and Request for Costs, Fees and

Damages, or In the Alternative Convert the Chapter 7 Case to One under Chapter 11 of the

United States Bankruptcy Code on April 28, 2021. As part of the Motion to Dismiss, the

Alleged Debtor sought, in the alternative, a conversion of the case to chapter 11 of the

Bankruptcy Code. On this date, the Alleged Debtor is withdrawing the Motion to Dismiss.

Contemporaneous with this Motion, the Alleged Debtor filed a Response to the Involuntary

Petition.
  Case 21-10278        Doc 37    Filed 05/19/21 Entered 05/19/21 18:58:50            Desc Main
                                   Document     Page 2 of 2



       3.       Pursuant to 11 U.S.C. sec. 706(a), the Debtor may convert a case under this

Chapter 10 a case under Chapter 11…if the case has not been converted under section 1112,

1208 or 1307 of this title.


       4.       This case has not been converted under Section 1112, 1208 or 1307.


       5.       The Alleged Debtor will pay the conversion filing fee if this Motion is approved

by the Court.


WHERFORE, the Debtor requests that this Court enter an Order converting this case to a case

under Chapter 11.


                                                     Respectfully Submitted,
                                                     CrimsonBikes, LLC
                                                     By its Attorney,


                                                     /s/ John M. McAuliffe, Esq.
                                                     John M. McAuliffe, Esq. (BBO# 555109)
                                                     John M. McAuliffe & Associates, P.C.
                                                     2000 Commonwealth Ave, Suite 305
                                                     Newton, MA 02466
                                                     (617) 558-6889
                                                     john@jm-law.net
Dated: May 19, 2021
